Citation Nr: 0935983	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1995 to 
January 1996 and May 2004 to December 2005.  He also had 
periods of active duty for training (ACDUTRA) from May to 
September 1994, and July to December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDINGS OF FACT

1.  The Veteran has tinnitus as a result of combat noise 
exposure during his period of active military service.

2.  The Veteran does not have a hearing disability as defined 
by VA.


CONCLUSIONS OF LAW

1.  The Veteran has tinnitus that is the result of disease or 
injury incurred during active military service. 38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  The Veteran does not have a hearing loss disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2006, before the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  It included the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

A VA opinion with respect to the issues on appeal was 
obtained in December 2006.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case was sufficient, as it considered the 
statements of the appellant and provide explanations for the 
opinions stated.  The Board acknowledges that the Veteran's 
claims file was not reviewed by the examiner.  Nevertheless, 
in reporting his medical history, the Veteran provided the 
examiner all of the pertinent information that was contained 
in this claims file.  In other words, the Veteran's report of 
his medical history was sufficiently detailed that a review 
of the claims file was not necessary for the examiner to 
render opinions.  Additionally, as will be discussed below, 
at the examination, the Veteran did not meet the definition 
of a hearing loss disability under VA regulations.  No 
information contained in the claims file would change the 
results of the audiogram.  With regards to his tinnitus, as 
service connection is being granted, the Veteran has not been 
prejudiced by any failure to review the claims file.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran's STRs are of record and show no diagnosis of, or 
treatment for, tinnitus or hearing loss.  The Board notes 
that his STRs contain two audiological examinations, dated in 
July 1993 and March 1998, and both indicate normal hearing 
for VA purposes (as per 38 C.F.R. § 3.385) in each ear at 500 
Hz to 6000 Hz.  His DD-214 from his period of service from of 
May 2004 to December 2005 indicates the receipt of the Combat 
Action Badge, so combat related acoustic trauma in service is 
conceded.

A VA general medical examination dated in April 2006 reveals 
that the Veteran complained of difficulty hearing and 
intermittent tinnitus in his right ear at times.

The Veteran was afforded a VA audiological examination in 
December 2006.  His puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
15
20
20
20
25

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in both 
ears.  He reported military noise exposure as an artillery 
man.  He complained of bilateral tinnitus with an onset 
sometime in the early spring of 2006.  The Veteran described 
a soft humming sound approximately twice per day for less 
than two minutes and that approximately three to four times 
per week for a duration of less than 30 seconds he heard a 
loud-pitched ringing sound.  He was diagnosed with hearing 
within normal limits bilaterally.  The examiner opined that 
although the Veteran was exposed to a great deal of noise 
while in the artillery, his hearing was well within normal 
limits, so any current or future claims of hearing loss were 
not the result of military noise exposure.  With regards to 
the Veteran's tinnitus, he opined that although it had its 
onset within a year of his active service, it was less likely 
than not the result of military noise exposure because it was 
very infrequent and for short duration.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Tinnitus

Here, the Veteran has reported having tinnitus as noted in 
the April 2006 general examination and in the December 2006 
audiological examination.  The Veteran is competent to 
testify that he experiences humming and ringing in his ears.  
In this regard, the Board observes that competent testimony 
is limited to that which the witness has actually observed, 
and is within the realm of his personal knowledge; such 
knowledge comes to a witness through use of his senses, that 
which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).   Additionally, combat related 
acoustic trauma in service has been conceded.   

However, a nexus is needed between the Veteran's current 
tinnitus and his in-service acoustic trauma.  The only 
medical opinion of record, that of the December 2006 
examiner, indicates that the Veteran's tinnitus is less 
likely than not the result of his military service.  The 
examiner's rationale was that it was very infrequent and for 
short duration.  However, notwithstanding the examiner's 
opinion, the Board notes that "persistent" tinnitus is no 
longer a requirement for evaluating tinnitus under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  68 Fed. Reg. 25823, May 14, 
2003.  All that is required is that the tinnitus is 
recurrent.  In this regard, the Veteran reported at the 
examination that he heard a soft humming sound approximately 
twice per day, and a loud-pitched ringing sound approximately 
three to four times per week.  Therefore, recurrent tinnitus 
has been shown.  The Board is also mindful that the Veteran's 
tinnitus began within months of leaving active service; it 
was noted as early as April 2006 and the Veteran was 
discharged from service in December 2005.  Based on the 
evidence of record, the close proximity in time between the 
onset of tinnitus and service, and according the Veteran the 
benefit-of-the-doubt, the Board finds that it is likely that 
the Veteran's tinnitus is related to his military service.

Hearing Loss

Here, there is no evidence of record showing that the Veteran 
currently has any hearing impairment that warrants service 
connection under VA standards, including within any 
presumptive period.  The December 2006 audiological 
examination did not show a hearing loss disability as defined 
by VA regulation, nor did either audiogram from service.  
Service connection cannot be granted as the audiometric 
findings and speech discrimination scores did not show 
hearing loss disability as defined by VA regulation.  
38 C.F.R. § 3.385.  

The Board acknowledges the Veteran's belief that he has 
hearing loss related to his military service.  However, there 
is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a hearing loss disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
hearing loss that is traceable to disease, injury, or combat 
noise exposure, incurred in or aggravated during active 
military service.




ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a hearing loss 
disability is denied.



____________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


